Title: From James Madison to Robert R. Livingston, 14 March 1802
From: Madison, James
To: Livingston, Robert R.


Dear Sir
Department of State March 14. 1802
This will be handed to you by Mr. Curwan who is charged with sundry claims by Mr. Stephan Gerard of Philada. against the French Republic. Mr. Gerard is a very respectable Merchant & Citizen of the U. States, and feels so strongly both the justice & importance of his claims, as to depute Mr. Curwan to Paris for the purpose of supporting them. He has expressed an anxiety also that they should be particularly recommended to your patronage, which you will permit me to do in consideration both of his personal character, and of the extensive wrongs he has suffered. The same anxiety has been expressed by Capt Jones the representative of the City of Philada. in Congress who takes a warm interest in behalf of his friend Mr. Gerard. Mr. Curwan will give you all the explanations due to the case, and will I am persuaded, experience from you all the aid in it, which it is proper for you to bestow. With the sincerest esteem & regard I remain Dear Sir Your Obedt. hbl sert.
James Madison
 

   
   RC (NHi: Livingston Papers). Cover marked by JM, “Mr. Curwan.” Docketed by Livingston.



   
   See Stephen Girard to JM, 11 Mar. 1802, and nn.


